Citation Nr: 9931907	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-08 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an initial rating decision of the RO in March 
1998.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected PTSD is shown to more 
nearly approximate a level of disablement consistent with 
occupational and social impairment due to symptoms causing 
reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships.  



CONCLUSION OF LAW

The criteria for the assignment of a 50 percent rating for 
the service-connected PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.102, 4.1, 4.7, 4.10, 4.126, 4.129, 4.130 including 
Diagnostic Code 9411 (1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim for increased 
compensation benefits for his service-connected PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board further finds that the matter has 
been adequately developed for the purpose of appellate 
review.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  

The veteran's service-connected PTSD is currently rated as 30 
percent disabling under the provisions of 38 C.F.R. § 4.130 
including Diagnostic Code 9411.  Under that Diagnostic Code, 
a 30 percent evaluation requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

In a personal statement submitted with a July 1997 claim for 
an increased rating of his service-connected nervous 
condition, the veteran's wife recounted changes she had 
observed in the veteran after he returned from service in 
Vietnam.  She stated that he was isolated, depressed and 
anxious; had mood swings; and had no ability to concentrate.  

A July 1997 VA diagnostic summary reported the veteran's 
diagnosis as PTSD and listed his symptoms as being those of 
anxiety, panic attacks, avoidance of crowds, headaches, 
depression, numbed feelings, angry and violent thoughts, 
nightmares, difficulty trusting others, guilt and few plans 
or hopes for the future.  

A July 1997 VA PTSD therapy progress report noted that the 
veteran reported panic attacks, anxiety, nervousness, some 
loss of ambition, emotional detachment, irritability, violent 
thoughts, recurrent traumatic memories, guilt, nightmares and 
significant difficulty sleeping.  The report also noted that 
the veteran denied suicidal ideation and was unable to be 
near crowds.  

VA PTSD group therapy notes from July to December 1997 
documented that the veteran reported additional depression, 
only some improvement in his ability to sleep soundly and 
that he could "not go places because of panic attacks."  
However, these notes also document that the veteran was 
cooperative, socialized well with other patients and attended 
a western concert with the PTSD therapy group.  

An August 1997 VA report of PTSD inpatient treatment reported 
that the veteran exhibited no obvious restlessness, was 
cooperative with spontaneous speech, denied suicidal and 
homicidal thoughts, and had adequate memory, concentration 
and abstract thinking ability.  The report also noted that 
the veteran was prescribed Trazodone and Venlafaxine for 
chronic sleep problems and that his prognosis was fair.  The 
diagnosis was reported as chronic and severe PTSD with a 
Global Assessment of Functioning (GAF) score of 55 upon 
admission and 57 upon discharge.  

A September 1997 report of VA mental disorders examination 
noted a diagnosis of generalized anxiety disorder and stated 
that the veteran reported that he experienced anxiety, 
nervousness and lack of sleep.  The examining physician 
reported that the veteran denied hallucinations and 
delusions, had organized thought processes, had intact recent 
and remote memory and had fair insight and judgment.  The 
report noted that the veteran was restless and agitated 
throughout the interview.  

In his June 1998 substantive appeal, the veteran asserted 
that the September 1997 VA examination was inadequate, and he 
requested a 50 percent disability rating for the service-
connected disability.  The RO scheduled the veteran for an 
August 1998 VA PTSD examination which reported that the 
veteran's primary diagnosis was chronic and severe PTSD 
rather than generalized anxiety disorder.  The August 1998 VA 
examination report noted that the veteran had been employed 
with General Motors for 29 years, experienced more difficulty 
when not working and listed his GAF score as 52.  

A February 1999 rating decision adjusted the veteran's 
disability description from anxiety reaction to PTSD and 
increased the rating to 30 percent, effective in July 1997.  

Based on its review of the record, the Board finds that the 
veteran's service-connected PTSD is shown to produce 
disablement which more nearly approximates that of 
occupational and social impairment due to symptoms causing 
reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships.  Therefore, a 50 percent schedular rating is 
warranted under the provisions of 38 C.F.R. § 4.130, 
including Diagnostic Code 9411.  There is no evidence of 
record indicating that the veteran exhibited symptoms 
sufficient to support a disability rating greater than 50 
percent such as suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances, 
or inability to establish and maintain effective 
relationships.  

Although the record illustrated that the veteran had some 
difficulty with relationships, such as difficulty trusting 
others, the record also established that he has remained 
married to his wife since 1969.  The August 1998 examination 
noted that "it ha[d] never been easy," but the veteran is 
shown to have been able to maintain employment with General 
Motors for 29 years.  A 70 percent rating would be 
appropriate where there was evidence to demonstrate an 
inability to establish or maintain effective relationships.  

While there is evidence that the veteran experienced panic 
symptoms and depression, no medical evidence has been 
presented to show that he has panic attacks or depression 
which was near-continuous or affected his ability to function 
independently, appropriately or effectively, so as to support 
the assignment of a 70 percent rating.  

Furthermore, the medical evidence specifically reported that 
the veteran denied suicidal ideation and consistently noted 
the veteran to be coherent, cooperative, with fair judgment 
and insight, alert, and to have good memory with spontaneous 
speech.  Unlike the descriptions of the veteran's symptoms 
reported in the medical evidence of record, a 70 percent 
rating would be supported by symptoms of suicidal ideation 
and intermittently illogical, obscure, or irrelevant speech.  

Finally, the August 1998 VA PTSD examination and August 1997 
report of PTSD inpatient treatment noted chronic and severe 
PTSD; however, the reported GAF scores ranged from 52 to 57.  
Taken in context of all the evidence of record, the Board 
finds that these reports support a finding that the veteran's 
disability picture warrants the assignment of a 50 percent 
rating under the provisions of 38 C.F.R. § 4.130 including 
Diagnostic Code 9411.  

Consideration has been given to the provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant, as required by Schafrath v. Derwinski, 1 Vet. App. 
589, and the Board has applied all the provisions of Parts 3 
and 4 that would reasonably apply in this case.  



ORDER

An increased rating of 50 percent for the service-connected 
PTSD is granted, subject to the law and regulations governing 
the payment of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

